USCA11 Case: 20-14511    Date Filed: 08/25/2021   Page: 1 of 6



                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14511
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:09-cr-00024-TFM-M-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

ERSKINE D. SALTER,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (August 25, 2021)

Before JILL PRYOR, LUCK and DUBINA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14511        Date Filed: 08/25/2021   Page: 2 of 6



      Appellant Erskine Salter appeals the district court’s order revoking his

supervised release and imposing a 57-month sentence, for various violations of the

conditions of his release. These violations include possession of a firearm,

conspiracy to possess with intent to distribute cocaine and marijuana, possession

with intent to distribute marijuana, the sale of opium, and association with a

convicted felon. He argues that the district court’s decision was based on hearsay

evidence improperly admitted in violation of his confrontation rights and is due to

be vacated. Specifically, he asserts that the district court should not have

considered three pieces of hearsay evidence: (1) a forensic report indicating that

his DNA was found on a firearm uncovered at his girlfriend’s residence; (2) his

probation officer’s testimony about her conversation with another probationer

during which the probationer stated that Salter had asked the probationer to traffic

codeine syrup; and (3) an affidavit from the probationer confirming the

information he gave Salter’s probation officer. After reviewing the record and

reading the parties’ briefs, we affirm the district court’s order revoking Salter’s

supervised release and imposing a 57-month sentence.


                                               I.


      We review a district court’s revocation of supervised release, as well as

evidentiary rulings, for an abuse of discretion. United States v. Cunningham, 607


                                           2
          USCA11 Case: 20-14511       Date Filed: 08/25/2021    Page: 3 of 6



F.3d 1264, 1266 (11th Cir. 2010) (revocation of supervised release); United States

v. Novaton, 271 F.3d 968, 1005 (11th Cir. 2001) (evidentiary decisions). We are

also bound by the district court’s findings of fact unless they are clearly erroneous.

See id.

                                          II.

      A district court may revoke a defendant’s term of supervised release and

impose a prison sentence if the district court finds, by a preponderance of the

evidence, that the defendant violated a condition of his release. 18 U.S.C. §

3583(e)(3). A district court is required to revoke supervised release for violations

concerning possession of a controlled substance or a firearm. 18 U.S.C.

§ 3583(g)(1)-(2).

      Notably, the Federal Rules of Evidence do not apply in supervised-release

revocation proceedings. United States v. Frazier, 26 F.3d 110, 113-14 (11th Cir.

1994). However, “the admissibility of hearsay is not automatic,” and defendants in

such proceedings are entitled to certain minimal due-process requirements. Id. at

114 (determining that the district court’s failure to make findings on the reliability

of certain hearsay evidence or weigh the defendant’s right to confrontation was

erroneous). These protections have been incorporated into the Federal Rules of

Criminal Procedure. Id.; see Fed. R. Crim. P. 32.1. Rule 32.1 provides that

defendants at revocation hearings are “entitled” to “an opportunity to . . . question


                                           3
          USCA11 Case: 20-14511        Date Filed: 08/25/2021     Page: 4 of 6



any adverse witness unless the court determines that the interest of justice does not

require the witness to appear.” Fed. R. Crim. P. 32.1(b)(2)(C).

      Hearsay is an out-of-court statement made by a declarant to prove the truth

of the matter asserted in the statement. Fed. R. Evid. 801(c). A “statement”

includes a person’s oral or written assertions, and a “declarant” refers to the person

who made the statement. Fed. R. Evid. 801 (a)-(b). In deciding whether to admit

hearsay testimony, the district court “must balance the defendant’s right to

confront adverse witnesses against the grounds asserted by the government for

denying confrontation.” Frazier, 26 F.3d at 114. Additionally, “the hearsay

statement must be reliable.” Id. In order to show that the hearsay evidence

violates a defendant’s due process rights, the defendant bears the burden of

showing that the challenged evidence (1) is materially false or unreliable and (2)

serves as the basis for the sentence. United States v. Taylor, 931 F.2d 842, 847

(11th Cir. 1991). If the district court errs in failing to engage in the balancing test,

the error is nonetheless harmless if the properly considered evidence demonstrates

a supervised release violation by a preponderance of the evidence. See Frazier, 26

F.3d at 114.

                                          III.

      Here, the district court did not abuse its discretion by revoking Salter’s

supervised release or imposing a 57-month sentence based on improperly admitted


                                            4
          USCA11 Case: 20-14511        Date Filed: 08/25/2021   Page: 5 of 6



hearsay evidence. Regarding the DNA report, the district court weighed both

parties’ positions by considering both their written findings and oral arguments at

the hearing, and the government argued that the expense required to produce the

forensic scientist was good cause to proceed without him. The government also

argued that the report was reliable given its preparation by the Alabama

Department of Forensics Sciences. Salter failed to offer more than general

speculation on the report’s reliability. The district court also expressly noted that,

even if the DNA report was not admissible, the evidence presented was still

sufficient to reach the same result. Thus, Salter did not meet his burden of

showing that the report was unreliable or that it “actually served” as a basis for the

sentence. See Taylor, 931 F.2d at 847.

      The court also did not abuse its discretion in admitting the probation

officer’s testimony and the probationer’s affidavit because, although the court did

not balance Salter’s right of confrontation, the evidence was not hearsay, but

rather, was admitted for purposes other than the truth of the matter asserted. The

information was used to corroborate and provide context for what prompted the

officer’s investigation of Salter’s probation violations.

      Further, even if the district court committed an error in admitting the

testimony and affidavit, the error was harmless because other properly admissible

evidence established that Salter had committed the associated violations by a


                                           5
            USCA11 Case: 20-14511      Date Filed: 08/25/2021     Page: 6 of 6



preponderance of the evidence. This unchallenged evidence supported two

uncontested grade A violations: (1) consistent information from three separate

confidential informants, each unaware of the other’s reports, that Salter was

engaging in drug-related activities from the residences of his parents; (2)

corroboration of the confidential informants’ information by the investigating

officer’s observations during his surveillance of Salter; (3) interactions between

Salter and known drug dealers; (4) the controlled purchase of marijuana from

Salter; (5) the marijuana found at Salter’s father’s residence; and (6) Salter’s

inadequate explanations for suspicious activities and his lack of credibility. Based

on this evidence, the district court did not clearly err in finding that Salter had

committed grade A violations of the conditions of his supervised release.

Therefore, any error by the district court’s admission of the probation officer’s

testimony and the probationer’s affidavit was harmless.

      Accordingly, based on the aforementioned reasons, we affirm the district

court’s order revoking Salter’s supervised release and imposing a 57-month

sentence.

      AFFIRMED.




                                           6